Case 2:21-cv-01552-DSF-KS Document 18 Filed 08/04/21 Page 1 of 1 Page ID #:64




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 EDMOND NEAL                            CASE NO.
                                        2:21−cv−01552−DSF−KS
              Plaintiff(s),
       v.                        Order to Show Cause re
 Z AND R OIL CORPORATION, et al. Dismissal for Lack of
                                 Prosecution
          Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Z and R Oil Corporation failed to plead or otherwise defend
    within the relevant time. The Court orders plaintiff to show cause in writing
    on or before August 18, 2021 why the claims against the non-appearing
    defendant(s) should not be dismissed for lack of prosecution. Failure to
    respond to this Order may result in sanctions, including dismissal for failure
    to prosecute.

      IT IS SO ORDERED.

 Date: August 4, 2021                        /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
